          Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 1 of 8                    FILED
                                                                                  2020 Sep-11 PM 04:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                              MIDDLE DIVISION

TOMMIE JONES,                             )
                                          )
      Claimant,                           )
                                          )
vs.                                       )   Civil Action No. 4:19-CV-01790-CLS
                                          )
ANDREW SAUL, Commissioner,                )
Social Security Administration,           )
                                          )
      Defendant.                          )

                      MEMORANDUM OPINION AND ORDER

      Tommie Jones commenced this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final adverse decision of the Commissioner of the Social Security

Administration, affirming the decision of the Administrative Law Judge (“ALJ”) and,

thereby, denying his claim for supplemental security income benefits.1

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether the correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

(11th Cir. 1983).


      1
          Doc. no. 1 (Complaint).
          Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 2 of 8




      Claimant contends that the Commissioner’s decision is neither supported by

substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts that: (1) the ALJ improperly rejected the opinion of examining

consultative psychologist, Dr. June Nichols; (2) claimant is entitled to benefits under

Listing 12.05C; (3) the ALJ’s decision was not based on substantial evidence because

the Vocational Expert was not presented with a full picture of claimant’s complaints;

and (4) claimant was prejudiced by lack of counsel at the hearing before the ALJ.2

Upon review of the record, the court concludes that those contentions lack merit, and

the Commissioner’s ruling is due to be affirmed.

                                        I. DISCUSSION

A.    The ALJ Did Not Improperly Reject the Opinion of Dr. Nichols.

      Claimant first argues that the ALJ improperly rejected the opinion of June

Nichols, Psy. D., who evaluated claimant’s mental health at the direction of the

Commissioner. Claimant argues that the ALJ’s decision to go against Dr. Nichols’s

opinion should be considered “with a degree of suspicion.” Doc. no. 9 (Brief in

Support of Disability), at 17 (citing Wilder v. Chater, 64 F.3d 335, 337-38 (7th Cir.

1995). Wilder is not applicable. First, Dr. Nichols may be the only examining

psychologist to provide an opinion, but that opinion is far from the only medical

      2
          See doc. no. 9 (Brief in Support of Disability).

                                                  2
           Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 3 of 8




evidence in the 1,036-page record presented to this court.

       Second, social security regulations regarding the evaluation of medical

evidence were revised in early 2017, and those revisions apply to all claims filed on

or after March 27, 2017. See Revisions to Rules Regarding the Evaluation of Medical

Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). Claimant filed his claim for disability

on August 22, 2017.3 Under these new regulations, the ALJ “will not defer or give

any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s), including those from

[claimant’s own] medical sources.” 20 C.F.R. § 416.920c(a). Instead, the ALJ

evaluates each medical opinion using the following five factors: (1) supportability;

(2) consistency; (3) relationship with the claimant; (4) specialization; and (5) other

factors. 20 C.F.R. § 416.920c(c). The ALJ is required to explain how he or she

considered the supportability and consistency factors, as the ALJ did in this case.4

See 20 C.F.R. § 416.920c(b)(2). Claimant does not argue that these new regulations

are invalid.        Indeed, he ignores the Commissioner’s argument altogether.5


       3
           See Tr. 166.
       4
         See Tr. 30 (“[Dr. Nichols] did not provide any rationale to support [her opinions]. In
addition, these opinions are not entirely consistent with the totality of the other evidence.”); Tr. 31
(“[Dr. Register] provided abundant rationale that included citation to objective evidence documented
in the administrative record and her opinions are generally consistent with the totality of the
evidence.”).
       5
           See doc. no. 14 (Reply in Support of Disability), at 2-5.

                                                   3
          Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 4 of 8




Accordingly, the ALJ did not improperly reject the opinion of Dr. Nichols.

B.    Claimant Is Not Entitled to Benefits Under Listing 12.05C.

      Claimant previously received benefits under Listing 12.05C, but those benefits

were terminated on March 10, 2017, when claimant failed to show up for the medical

improvement evaluation.6 Claimant did not appeal that decision, but instead chose

to file a new claim for disability on August 22, 2017.7 Unfortunately for claimant,

revised Listings went into effect on January 17, 2017, and the revised Listings

removed Listing 12.05C. See Revised Medical Criteria for Evaluating Mental

Disorders, 81 Fed. Reg. 66,138 (Sept. 26, 2016). Accordingly, claimant would now

be evaluated under Listing 12.05B, which provides:

      B.        Satisfied by 1, 2, and 3 (see 12.00H):

                1.       Significantly subaverage general     intellectual
                         functioning evidenced by a or b:

                         a.   A full scale (or comparable) IQ score
                              of 70 or below on an individually
                              administered standardized test of
                              general intelligence; or

                         b.   A full scale (or comparable) IQ score
                              of 71-75 accompanied by a verbal or
                              performance IQ score (or comparable
                              part score) of 70 or below on an

      6
          See Tr. 151-63.
      7
          See Tr. 166.

                                            4
          Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 5 of 8




                           individually administered standardized
                           test of general intelligence; and

                2.   Significant deficits in adaptive functioning currently
                     manifested by extreme limitation of one, or marked
                     limitation of two, of the following areas of mental
                     functioning:

                     a.    Understand, remember, or           apply
                           information (see 12.00E1); or

                     b.    Interact with others (see 12.00E2); or

                     c.    Concentrate, persist, or maintain pace
                           (see 12.00E3); or

                     d.    Adapt or manage onself (see 12.00E4);
                           and

                3.   The evidence about your current intellectual and
                     adaptive functioning and about the history of your
                     disorder demonstrates or supports the conclusion
                     that the disorder began prior to your attainment of
                     age 22.

20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05B. Claimant appeared to satisfy the first

criterion under 12.05B(1)(a), because the record indicated that he was administered

a Wechler Adult Intelligence Scale, 4th edition (“WAIS’IV”), test in May of 2013

that indicated a Verbal comprehension index score of 61, a Perceptual Reasoning

Score of 84, a Working Memory Index score of 66, a Processing Speed Index score

of 59, and a full scale IQ of 63.8 The ALJ found, however, that claimant had no more
      8
          Tr. 880.

                                            5
            Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 6 of 8




than moderate limitations in any of the areas of adaptive functioning listed in

12.05B(2).9 Further, claimant did not even attempt to argue that he had marked or

extreme limitations in one or more of those areas of adaptive functioning.10

Accordingly, the ALJ did not err in concluding that claimant was not disabled under

Listing 12.05C.

C.     The ALJ’s Decision Was Supported by Substantial Evidence.

       Claimant’s argument that the ALJ’s decision was not supported by substantial

evidence is primarily based on his contention that the vocational expert was not posed

a hypothetical question that encompassed all of claimant’s ailments.11                          The

hypothetical posed to the vocational expert did contain all of the limitations the ALJ

defined in claimant’s residual functional capacity, however.12 Accordingly, this

argument is without merit.

D.     Claimant Was Not Prejudiced by Lack of Counsel.

       Finally, claimant argues that he was not properly informed of his right to

counsel at the hearing before the ALJ and, therefore, he did not effectively waive his



       9
           Tr. 25-26 (finding moderate limitations with support from Dr. Register).
       10
          See doc. no. 9 (Brief in Support of Disability), at 24-28; doc. no. 14 (Reply in Support of
Disability), at 5-10.
       11
            See doc. no. 9 (Brief in Support of Disability), at 28-30.
       12
        Compare Tr. 27 (ALJ decision defining claimant’s residual functional capacity) with Tr.
59-61 (Hearing Transcript, ALJ posing the hypothetical).

                                                    6
           Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 7 of 8




right to counsel.13 Specifically, claimant argues that he must be informed that he

could possibly obtain free counsel who would be limited to attorney fees of 25% of

any eventual award. See Smith v. Schweiker, 677 F.2d 826, 829 (11th Cir. 1982).

Because there is no indication that claimant was informed of the possibility of free

counsel, it cannot be presumed that claimant voluntarily waived his right to

representation. Claimant must also show, however, that he was prejudiced by his lack

of counsel. See id. (“Our inquiry does not end here, however, since [claimant] must

show prejudice before we will find that the hearing violated his rights of due

process.”) (alteration supplied). When a claimant appears pro se, the ALJ has a

special duty to fully and fairly develop the record. See Cowart v. Schweiker, 662 F.2d

731, 735 (11th Cir. 1981) (quoting Clark v. Schweiker, 652 F.2d 399, 404 (5th Cir.

1981) (“The ALJ’s ‘basic obligation to develop a full and fair record rises to a special

duty when an unrepresented claimant unfamiliar with hearing procedures appears

before him.’”).         The special duty requires the ALJ to “scrupulously and

conscientiously probe into, inquire of, and explore for all the relevant facts.” Id.

(quoting Cox v. Califano, 587 F.2d 988, 991 (9th Cir. 1978). The ALJ met that

obligation in this case, and claimant does not argue otherwise.

      Claimant argues that if he had been represented, counsel could have: (1)


      13
           See doc. no. 9 (Brief in Support of Disability), at 30-32.

                                                   7
            Case 4:19-cv-01790-CLS Document 15 Filed 09/11/20 Page 8 of 8




prepared and submitted a timely statement by a treating physician; (2) developed a

better record of claimant’s disabling pain and anxiety; (3) presented the chiropractic

records; and (4) cross-examined the vocational expert.14 Claimant fails to show,

however, that any of these actions would have changed the ALJ’s decision. Claimant

was represented by counsel before the Appeals Council and did not submit a

statement from a treating physician. Claimant’s attorney submitted the chiropractic

records, but the Appeals Council did not find them persuasive.15 Accordingly,

claimant has not shown he was prejudiced by lack of counsel at the hearing before the

ALJ.

                                        II. CONCLUSION

       In summary, the court finds that the decision of the Commissioner was in

accordance with applicable law and supported by substantial evidence. Accordingly,

the decision of the Commissioner is AFFIRMED. Costs are taxed against claimant.

The Clerk is directed to close this file.

       DONE and ORDERED this 11th day of September, 2020.


                                                         ______________________________
                                                         Senior United States District Judge



       14
            See doc. no. 9 (Brief in Support of Disability), at 31.
       15
            See Tr. 2.

                                                    8
